Citation Nr: 0513581	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
prostate cancer on a direct basis or as a result of herbicide 
exposure. 

2.  Entitlement to service connection for prostate cancer on 
a direct basis or as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1967 to July 1969.  Service personnel records indicate that 
the veteran was stationed in Korea from June 1968 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2005, the Board notified the veteran and his 
representative that it planned to rely on evidence developed 
or obtained subsequent to the issuance of the most recent 
statement of the case in November 2002.  In addition, the 
Board enclosed a copy of that evidence as well as a brief 
statement that it planned to rely upon the information to 
support the conclusion that the veteran was not exposed to 
herbicides during active service in Korea.  In Thurber v. 
Brown, 5 Vet. App. 119 (1993), the Court held that a claimant 
must be provided with reasonable notice of and a reasonable 
opportunity to respond to the evidence that is relied upon in 
adjudicating the claim.  By sending the March 2005 letter, 
the Board gave the veteran reasonable notice and opportunity 
to respond to additional evidence.  The veteran responded in 
April 2005 by sending a personal statement to be added to the 
evidence of record.  A May 2005 statement from the veteran's 
representative contained a waiver of the right to have the 
veteran's April 2005 statement referred to the RO for review 
under 38 C.F.R. § 20.1304 (2004). 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2.  An unappealed RO decision dated in March 1997, of which 
the veteran was notified in May 1997, denied his claim of 
entitlement to service connection for prostate cancer.    

3.  Additional evidence received since the March 1997 rating 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for prostate cancer.

4. The veteran was stationed in Korea from May 1968 to July 
1969 with a unit that was not assigned to areas designated by 
the Department of Defense as affected by herbicide use.  

5.  There is no competent evidence of actual exposure to 
herbicides during service.

6. Prostate cancer is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
RO's March 1997 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
prostate cancer have been met.  38 U.S.C.A §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105  (2004). 

2.  Prostate cancer was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for 
Prostate Cancer

In a March 1997 rating decision, of which the veteran was 
notified by letter in May 1997, the RO denied service 
connection for prostate cancer.  The veteran attempted to 
reopen a claim of entitlement to service connection for 
prostate cancer in June 1999 and September 2000.  This appeal 
arises from the RO's April 2002 rating decision, which 
reopened and denied the veteran's claim for entitlement to 
service connection for prostate cancer.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

The Board recognizes that the RO characterized the issue on 
appeal as entitlement to service connection for prostate 
cancer.  In the April 2002 rating decision, the RO indicated 
that the claim was reopened, but that it remained denied.  
Nonetheless, the March 1997 rating decision is final.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Consequently, before it may address the 
merits of the veteran's current claim, the Board must first 
decide whether new and material evidence has been received 
since the last final rating decision in March 1997 to reopen 
the claim for entitlement to service connection for prostate 
cancer.
  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  As the veteran's claim 
was filed in September 2000, these changes do not apply to 
the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the March 1997 rating decision is 
considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran as 
well as his representative, service personnel records, 
documents from the U.S. Armed Services Center for Unit 
Records Research (USASCURR), a copy of a veteran's 
organization publication, information from the United States 
Department of Defense (DoD), and VA outpatient as well as 
inpatient treatment records.  

Service personnel records showed that the veteran was 
stationed in Korea from May 1968 to July 1969 and that his 
primary military occupational specialty (MOS) was rifleman.  
Service department records also indicated that the veteran 
was a member of the 2nd Battalion 32nd Infantry during his 
service in Korea.  In a March 2002 letter, the USASCURR 
provided the unit records relevant to the veteran's service 
in Korea.  A review of these records shows that the veteran's 
unit was assigned to various locations in Korea during his 
tour of duty.  The documents did not provide specific 
assignment data to include dates relating to any service 
around the demilitarized zone (DMZ).  The March 2003 document 
containing information from the Department of Defense 
included a list of units assigned in and around the areas 
where herbicides were used in Korea from April 1968 to July 
1969.  VA outpatient and inpatient treatment records dated 
from 1999 to 2001 show treatment for colon cancer and list a 
diagnosis of status post radical prostatectomy with bilateral 
pelvic lymph node dissection with penile prosthesis.  
Finally, the veteran's statements continue to show his 
assertion that he was exposed to herbicides while stationed 
in Korea close to the DMZ.     

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final March 
1997 rating decision is both new and material.  Records from 
USASCURR and DoD as well as service personnel records include 
evidence not previously of record, which addresses whether 
the Board can presume the veteran was exposed to herbicides 
during his active service in Korea.  This evidence is 
considered material because it bears directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for prostate cancer on a 
direct basis or as a result of herbicide exposure.

The Board finds that evidence received subsequent to the 
March 1997 rating decision, namely records from USASCURR and 
DoD as well as service personnel records, is new and material 
and does serve to reopen a claim for entitlement to service 
connection for prostate cancer.  

II. Entitlement to Service Connection for Prostate Cancer

The veteran contends that he currently suffers from prostate 
cancer as a result of inservice events, specifically exposure 
to herbicides.  Service personnel records show that the 
veteran served in Korea from May 1968 to July 1969.  In an 
April 2005 statement, the veteran claimed that he was 
attached to a unit that shared patrols with the Republic of 
Korea armed forces as well as stationed in areas close to the 
demilitarized zone (DMZ).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2004); 38 U.S.C.A. § 
1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.

The veteran's claim was filed in September 2000.  Prior to 
December 27, 2001, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 
2001).  The change in the statute, discussed above, is on its 
face more liberal than the statute previously in effect.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2004).  A veteran who served in the 
Republic of Vietnam shall be presumed to have been exposed to 
herbicide.  See 38 U.S.C.A. § 1116 (West 2002).

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use in Korea along the 
demilitarized zone (DMZ).  The United States Department of 
Defense (DoD) has confirmed that Agent Orange was used from 
April 1968 through July 1969 along the DMZ.  DoD defoliated 
the fields of fire between the front line defensive positions 
and the south barrier fence.  The size of the treated area 
was a strip 151 miles long and up to 350 yards wide from the 
fence to north of the "civilian control line."  There is no 
indication that herbicide was sprayed in the DMZ itself.

DoD information indicates that herbicides were applied 
through hand spraying and by hand distribution of palletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate the effects of spraying were sometimes 
observed as far as 200 meters downwind.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had elements in the 
affected area at the time Agent Orange was being used.  Field 
artillery, signal and engineer troops also were supplied as 
support personnel to various elements of those Infantry 
Divisions during the time of the confirmed use of Agent 
Orange.  DoD released a list of the units in the affected 
area during the period of herbicide use.  If it is determined 
that a veteran who served in Korea during this time period 
belonged to one of the units identified by DoD, then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e)(2004) will apply.  

With regard to the veteran's service in Korea, his service 
personnel records indicate he was stationed in Korea from May 
1968 to July 1969 with the 2nd Battalion, 32nd Infantry as a 
rifleman.  He was assigned to the Headquarters Company in 
June 1968 and Company C in March 1969.  USASCURR provided 
records, which showed that the veteran's unit was assigned to 
various locations in Korea.  It was noted that from late 
winter of 1968 and into early 1969, the battalion provided 
security at anti-aircraft missile sites south of Seoul along 
the western coast of Korea.  The history indicates that the 
battalion began to move north for eventual service in the DMZ 
in September 1969 - that is, after the veteran had already 
left Korea.      

While the veteran was in Korea during the time period in 
which DoD has confirmed the use of herbicide agents along the 
DMZ, there is no evidence of record to show that he was 
assigned to one of the units designated by DoD as stationed 
in the area affected by the use of herbicide agents along the 
DMZ in Korea.  Moreover, the battalion's locations south of 
Seoul along the western coast of Korea indicates that 
geographically the unit was not close to the DMZ.  The unit 
history reflects service in the DMZ after the veteran left 
Korea.  Consequently, there is no basis in this case to 
presume that the veteran was exposed to herbicides during his 
active service in Korea.

The Board recognizes that the veteran suffers from prostate 
cancer, a disability designated under 38 C.F.R. § 3.309(e) 
(2004) as a disease associated with exposure to certain 
herbicide agents.  However, the Board finds that the 
veteran's claim for service connection for prostate cancer 
due to herbicide exposure must be denied, as the veteran's 
unit assignment during active service was not included in the 
list of units classified by DoD as affected by herbicide use 
in Korea.  The presumption of Agent Orange exposure is not 
raised, and there is also no evidence of actual exposure to 
Agent Orange in this case.  There is no evidence of record 
other than the veteran's own assertions which shows that he 
was exposed to herbicides during active service.  Service 
personnel records, records including information from DoD, 
and records from USASCURR do not support the veteran's 
assertions of herbicide exposure during service in Korea and 
his statements alone are not sufficient upon which to concede 
exposure to herbicides during service.  Accordingly, the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) are 
not applicable to this case.  Therefore, the Board finds that 
presumptive service connection for prostate cancer due to 
exposure to herbicides is not warranted.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2004).

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service. See 38 C.F.R. §§ 3.307, 3.309 
(2004).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for prostate cancer.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's claimed disability of prostate cancer has been 
related to his period of active service.  His service medical 
records are void of any complaint, treatment, or diagnosis of 
prostate cancer.  VA outpatient and inpatient treatment 
records as well as a February 1997 VA examination report show 
diagnoses and treatment for prostate cancer.  However, none 
of the competent medical evidence indicates that the 
veteran's residuals of prostate cancer were related to active 
service.    

The Board acknowledges the veteran's statements that he 
suffers from prostate cancer due to herbicide exposure during 
active service.  In this case, the record does not show that 
the veteran has the medical expertise that would render 
competent his statements as to the relationship between his 
active military service and the claimed disability of 
prostate cancer.  His opinions alone cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303 and 3.309 with respect to the 
relationship between events incurred during service and the 
claimed disability of prostate cancer.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Statements submitted by the veteran qualify as competent lay 
evidence. Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2004).  Statements from the veteran can be used 
only to provide a factual basis upon which a determination 
could be made that a particular injury occurred in service, 
not to provide a diagnosis or a medical opinion linking that 
in-service disease or injury to a current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2004).  Competent medical evidence is 
considered more probative than competent lay evidence. 
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran's disability 
of prostate cancer is related to his active military service, 
is more probative than the veteran's own lay statements.

As the preponderance of the evidence establishes that the 
veteran's current claimed disability of prostate cancer is 
not related to his military service, the veteran's claim of 
service connection for prostate cancer must be denied.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to service connection for prostate cancer.  With regard to 
requirement (1), above, the Board notes that the RO sent the 
veteran a VCAA notice letter in April 2001 informing him what 
was needed to establish entitlement to service connection.  
With regard to requirements (2) and (3), the Board notes that 
the RO's letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the April 2001 letter explained 
that VA would obtain relevant records from any Federal agency 
(to include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the April 2001 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claims.  
Finally, with respect to requirement (4), the Board notes 
that the RO asked the veteran to "tell us about any 
additional information or evidence that you want us to get 
for you" concerning his claim.  In addition, the RO issued 
the veteran a SOC in November 2002 that contained the 
complete text of 38 C.F.R. § 3.159.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

It must also be noted that a letter was sent to the veteran 
in July 2001 that specifically requested information and 
evidence needed to substantiate his claim of Agent Orange 
exposure.

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in April 2001.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April and July 2001 letters from the 
RO were sent to the veteran prior to the RO's April 2002 
rating decision that is the basis of the veteran's appeal for 
the claim of entitlement to service connection for prostate 
cancer.  As discussed above, the content of the notice 
provided to the appellant in the April 2001 letter fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in this case, after 
notice was provided, the veteran's claim was readjudicated in 
a SOC issued in November 2002.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the April and July 2001 letters, as 
well as the November 2002 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2002 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the April 2001 letter as well as the November 
2002 SOC issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in April 
2001 as well as a statement of the case (SOC) dated in 
November 2002, which informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for prostate cancer.  
In addition to requesting service medical records, service 
personnel records, and records from USASCURR, VA has obtained 
identified VA outpatient and inpatient treatment records 
identified by the veteran.  There is no need to provide him 
an examination since there is no evidence of herbicide 
exposure during service and no evidence indicating the post-
service prostate cancer might otherwise be related to 
military service.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for prostate cancer on 
a direct basis or as a result of herbicide exposure.

Entitlement to service connection for prostate cancer on a 
direct basis or as a result of herbicide exposure is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


